Citation Nr: 0821796	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  07-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for status post right (major) carpal 
navicular bone excision, to include a scar.  

2.  Entitlement to a compensable evaluation for flexion lag, 
right index finger from extension mechanism 
scarring/contracture post-trauma associated with status post 
right carpal navicular bone excision, to include a scar, from 
the initial grant of service connection.  

(The issue of service connection for a chronic back 
disability, to include lumbosacral strain is the subject of a 
separate appellate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from July 1947 to May 1949, 
from June 1949 to April 1955, and from February 1957 to 
January 1963.  

The issues of increased ratings for the veteran's right wrist 
and index finger disabilities comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
decision by the RO which granted service connection for a 
right index finger disability associated with the right wrist 
disability and denied an evaluation in excess of the 20 
percent.  By rating action in May 2007, the RO assigned a 
separate noncompensable evaluation for the right index finger 
disability and continued the 20 percent evaluation for the 
right wrist disability.  In March 2008, a hearing was held at 
the RO before the undersigned member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's right wrist disability is manifested by 
occasional pain, swelling and some limitation of motion; 
severe weakness, limitation of motion commensurate with 
ankylosis, or functional loss of use of the right wrist is 
not demonstrated.  

3.  Since service connection was established, the actual and 
functional manifestations of the veteran's right index finger 
disability more nearly approximates the criteria for 
limitation of motion to one inch or more between the 
fingertip and the proximal transverse crease of the palm.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the right wrist disability are not met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.45, 4.59, 
4.71a, Part 4, including Diagnostic Code 5053 (2007).  

2.  The criteria for an increased evaluation to 10 percent 
for the right index finger disability are met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.45, 4.59, 
4.71a, Part 4, including Diagnostic Code 5229 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Prior to initial adjudication of the claims, letters dated in 
July and October 2006, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims, including any evidence in his 
possession.  See Pelegrini II, supra.  

The Board notes further, however, that for an increased-
compensation claim, § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Concerning the veteran's claim for a higher evaluation for 
his right wrist disability (the claim for an increased rating 
for the right index finger arises from an original service 
connection claim), the veteran was notified by VA to submit 
evidence which showed that his wrist disability had worsened 
and the effect his disability had on his daily activities.  
The letter provided examples of the types of evidence the 
veteran could submit and informed him that VA would assist 
him in obtaining any such evidence.  Further, the veteran 
testified as to the effect that his right wrist and index 
finger had on his daily activities at the personal hearing in 
March 2008.  Thus, to the extent that the VCAA notice in this 
case is deemed to be deficient under Vazquez-Flores, based on 
the communications sent to the veteran and his representative 
over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit in this 
case and based on his contentions as well as the 
communications provided to him by VA, it is reasonable to 
expect that he understands what is needed to prevail.  See 
Simmons v. Nicholson, 487 F. 3d 892 (2007); see also Sanders 
v. Nicholson, 487 F. 3d 881 (2007).  Under the circumstances 
of this case, the Board finds that the veteran is not 
prejudiced by moving forward with a decision on the merits at 
this time.  

The veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The veteran was examined by VA on 
three occasions during the pendency of this appeal and 
testified at a personal hearing before the undersigned member 
of the Board in March 2008.  Based on a review of the claims 
file, the Board finds that there is no indication in the 
record that any additional evidence relevant to the issue to 
be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  

Right Wrist Disability

The veteran is currently assigned a 20 percent evaluation for 
his right (major) wrist disability under Diagnostic Code (DC) 
5053.  This Diagnostic Code provides that replacement of the 
wrist joint of the major extremity with a prosthesis warrants 
a 100 percent evaluation for a one year period following 
implementation of the prosthesis, a minimum 20 percent 
evaluation will be assigned at the end of the one year period 
and intermediate degrees of residual weakness, pain, or 
limitation of motion are to be rated by analogy to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214. A 40 percent evaluation is 
warranted for chronic residuals manifested by severe painful 
motion or weakness in the affected extremity.  38 C.F.R. § 
4.71a, Diagnostic Code 5053 (2007).  The Board notes that 
while the veteran underwent prosthetic replacement of the 
navicular bone in the wrist, if there is no specific 
Diagnostic Code for the veteran's disability, it is rated by 
analogy.  38 C.F.R. § 4.20 (2007).  

Under DC 5214 for wrist ankylosis, a 30 percent evaluation is 
assigned for favorable ankylosis at 20 to 30 degrees of 
dorsiflexion.  Unfavorable ankylosis in any degree of palmar 
flexion, or with ulnar or radial deviation warrants a 50 
percent evaluation; unfavorable ankylosis at any other 
position warrants a 40 percent evaluation.  DC 5214.  

The only other potentially applicable rating code is DC 5215, 
for limitation of motion of the wrist, which provides for a 
10 percent evaluation when dorsiflexion is less than 15 
degrees, or when palmar flexion is limited in line with the 
forearm.  DC 5215.  

In this case, the veteran was examined by VA for his right 
wrist disability twice during the pendency of this appeal 
(January and June 2007).  The veteran's complaints and the 
objective findings on both examinations were not materially 
different and showed some limitation of motion with pain.  
The range of motion for active and passive movements was as 
follows:  palmar flexion from 0 to 45 degrees; dorsiflexion 
from 0 to 10 degrees; ulnar deviation from 0 to 20 degrees, 
and radial deviation from 0 to 10 degrees.  The examiner 
indicated that there was pain at the end ranges of motion in 
all directions, but that there was no additional limitation 
of motion on repetitive use, no flare-ups or incapacitating 
episodes, and no instability, locking, swelling, or weakness.  
X-ray studies showed no evidence of fracture or subluxation.  
The surgical resection of the navicular bone was intact with 
minor arthritic changes in the radiocarpal joint.  The 
examiner indicated that the effect on the veteran's daily 
activities was moderate for most activities including chores, 
shopping, sports, travel, feeding, dressing, and grooming.  
The veteran was retired and not employed.  

In this case, while the veteran clearly has some limitation 
of motion in the right wrist with pain at the end ranges of 
motion, there is no objective evidence of severe painful 
motion or severe residual weakness in the wrist joint.  The 
prosthetic navicular bone implant was in good alignment and 
there were only minor arthritic changes in the radiocarpal 
joint.  At the personal hearing in March 2008, the veteran 
testified that, despite some limitation of motion, his right 
wrist did not cause him any significant problems most of the 
time.  He reported occasional swelling and increased pain 
four or five times a year and trouble using things like a 
screw driver due to weakness, but said that he could do most 
of the normal activities of daily living without too much 
difficulty.  He testified that his index finger caused him 
most of his problems with the right hand, and he described 
some decreased dexterity when doing things, such as, 
buttoning his shirt collar.  Based on the veteran's testimony 
and the objective findings on the VA examinations during the 
pendency of this appeal, the Board finds that a schedular 
evaluation in excess of 20 percent is not warranted under any 
of the applicable rating codes discussed above.  

Consideration must also be given to any functional impairment 
of the veteran's ability to engage in ordinary activities and 
the effect of pain on his functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2007).  In DeLuca, the Court held 
that in evaluating a service-connected disability involving a 
joint, the Board erred in not adequately considering 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  The 
Court held that Diagnostic Codes pertaining to range of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45, and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
use during flare-ups.  

The applicable criteria provides for a rating in excess of 20 
percent where there is favorable or unfavorable ankylosis in 
wrist.  DC 5214 (2007).  Here, the veteran has some 
limitation of motion in the wrist.  However, he does not 
claim nor does the evidence show the diminished motion to be 
commensurate with ankylosis.  In fact, when examined by VA, 
the examiners indicated that there was no additional range of 
motion loss, weakness, fatigue or more than moderate 
functional impairment in his ability to perform the normal 
functions of everyday self-care.  Therefore, a rating in 
excess of 20 percent under the criteria for functional loss 
is not warranted.  

Also for application to the veteran's disability are the 
rating criteria pertaining to scars.  However, the current 
medical evidence of record shows that veteran's surgical scar 
is well-healed and non-tender, and there is no evidence of 
scar ulceration or limitation of motion due to the scar.  
Thus, no additional evaluation is warranted under the 
Diagnostic Codes governing the rating of scars.  38 C.F.R. 
§ 4.118, DCs 7802, 7803, 7804 (2007).  

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran was entitled to staged ratings for his right wrist 
disability.  However, upon review of all the evidence of 
record, the Board finds that at no time during the pendency 
of the claim for an increased rating for the right wrist 
disability, to include consideration of the one-year period 
before the claim was received, has the veteran's right wrist 
disability been more or less disabling than is reflected in 
the 20 percent evaluation assigned.  



Right Index Finger

As indicated above, the veteran was assigned a noncompensable 
evaluation for his right index finger disability by the RO in 
May 2007, under DC 5229, which provides for a noncompensable 
evaluation when there is a gap of less than one inch (2.5 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
and; extension is limited by no more than 30 degrees.  A 10 
percent evaluation is assigned with a gap of one inch (2.5 
cm.) or more between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, or; with extension limited by more than 30 
degrees.  

For the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal (MCP) and proximal interphalangeal (PIP) 
joints flexed to 30 degrees, and the thumb (digit I) 
abducted and rotated so that the thumb pad faces the finger 
pads.  Only joints in these positions are considered to be 
in favorable position.  For digits II through V, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range 
of zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal (DIP) joint has a range of zero to 70 or 80 
degrees of flexion.  38 C.F.R. § 4.71a, Evaluation of 
Ankylosis or Limitation of Motion of Single or Multiple 
Digits of the Hand.  

When examined by VA in August 2006, the veteran had some 
pain, limitation of flexion, and decreased sensation on the 
volar aspect of the right index finger.  On subsequent VA 
examinations in January and June 2007, however, PIP and DIP 
flexion had significantly worsened, though he still had full 
extension of the index finger without pain.  Although the 
latter examiners indicated that there was no gap between the 
index finger and the proximal transverse crease of the hand 
on maximum flexion of the finger, it was evident that the 
veteran could not touch his index finger to the palm of his 
hand at the personal hearing in March 2008.  Further, the 
veteran testified that he had weakness in the finger and loss 
of fine motor dexterity to perform such tasks as picking up a 
coin or buttoning his shirt collar.  He also had difficulty 
holding a coffee cup with his right hand, primarily because 
of a weakness in the finger.  

In this case, while it is not entirely clear whether the 
veteran has actual limitation of motion in the right index 
finger to such extent as to meet the schedular criteria for a 
10 percent evaluation under DC 5229, it was evident to the 
undersigned that he could not touch his fingertip to his 
palm.  Further, none of the VA examiner's offered an opinion 
concerning functional loss of use.  Taking the veteran's 
testimony concerning additional functional impairment, 
including during flare-ups into consideration, the Board 
finds that the degree of impairment more nearly approximates 
the criteria for a 10 percent evaluation under DC 5229.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  

An evaluation higher than 10 percent may be assigned only if 
there is actual amputation of the finger, or when there is 
functional impairment commensurate with amputation with 
metacarpal resection (more than one-half the bone lost), or 
without metacarpal resection, at the proximal interphalangeal 
joint or proximal thereto.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5253 (2007).  In the absence of amputation or functional 
impairment in the index finger equivalent with amputation, 
the Board finds no basis for the assignment of an evaluation 
in excess of 10 percent.  




ORDER

An increased rating in excess of 20 percent for status post 
right carpal navicular bone excision, to include a scar is 
denied.  

An initial increased evaluation to 10 percent for the right 
index finger disability is granted, subject to VA regulations 
concerning the payment of monetary benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


